 

Case NISOKOPIEON BERENS ESD IS ROl> EC LU OT”
Pry-Se-Line? Sov7h eu DISTRICT AK Mew yoRk |

 

 

MoT A REAL spree

 

 

 

 

 

VERSED LAw \ \AgIOD a
cy COURT
PARIUT FIRST, vo
“oLo Mi Al [OV 67 A20E
een [Ave © 5 :
C puant J 9 CY 6418
) poLi7ay ) CASE NUMBER “Wee
Mos ogee” Su aa (SY Couk?
Uh oeen y cCLeel -
pothneeor
ouce DON :
ne Oe wy 2
eS PONIRG ' :
NI ATI BRAC GCI ll

 

A): .
6 uehy GHBASL BecepNicle UX
She Soauay STATUAS ON MAW?

L3H SEBASTIAN IT | Sashihng

 

 
 

Case 1:19-cv-06418-CM Documen t1 Filed 07/01/19 Page 2 of 3

Yne NATIONAL FuARD NEEDS Te
Be on AQT STARS AMV thee
(ReSeue 1S Needed ww QQ

Awd 2 Rattus ow July 2-ghsee
Ts Serech ALL Wx P And CAS

Kurth Ger fee Cures TS Derere
AC LAR Deuce

pr Nace’ =
Pj oh MW
ret SVB why 3 Neeg Tu Wu
Chur Duwnr Aa eR UC CE (30 hweay
Biro PM Sachuecr AM oh
MTA. workers TS Seadch
ALL Me the dvb ty THICES

Awd Ture iw Wy Wie
Up AxD UAT Ar? Siow
Timed Sale wie

-C J 40

CW ° pnt fly SXsPyai ts
CaommAwdeh Cray t

AMT CihS ela
 

Case 1:19-cv-06418-CM Document1 Filed 07/01/19 Page 3 of 3

 

% Obj A er te
ie wee Sol :

RQ] qu

Anounoe PypSe

CourT Clerk
STAMP OAT.

Qe ies
A . \) ochew

y We

H sede) =Arisah. aye! ped Hdgf HEY dapat Phd p hyp egy ifegae ofA ATA STATA

 

007
